Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-17-00334-CV

   Louis DORFMAN, K.I. Holdings, Ltd., Sam Myers, JMD Resources, Inc., Billy Cogdell
 Bowden, Barbara Stanfield, Stacey Dorman Kivowitz, Julia Dorfman, Mark Dorfman, Samuel
  Grant Dorfman, Individually and as Independent Executor of the Estate of Sam Y. Dorfman,
                                Appellants (Cross-Appellees)

                                                 v.

       VICEROY PETROLEUM, LP, 1776 Energy Partners, LLC and Shirley Wiatrek,
                       Appellees (Cross-Appellants)

                     From the 81st Judicial District Court, Karnes County, Texas
                                Trial Court No. 15-08-00185-CVK
                            Honorable Russell Wilson, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Irene Rios, Justice

Delivered and Filed: September 5, 2018

DISMISSED

           On May 24, 2018, we granted the parties’ Agreed Motion to Abate Appeal pending the

finalization of the parties’ settlement agreement. Appellants TMH Land Services, Inc., J.W.

Cooper, Jr., Jonathan W. Floyd, Dor W. Brown, III, Michael D. Nirider, Gary and Theresa

Poenisch Family Limited Partnership, and Judith Myers have filed an unopposed motion to dismiss

this appeal, stating that the parties have reached an agreement that resolves this dispute. This

appeal is reinstated on the docket of the court, the motion is granted, and this appeal is dismissed.
                                                                                04-17-00334-CV


See TEX. R. APP. P. 42.1(a)(1); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180, 181 (Tex.

App.—San Antonio 2001, no pet.).

                                               PER CURIAM




                                             -2-